UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the Act) For the quarterly period ended June 30, 2011 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Act For the transition period from to Commission File Number: 000-30509 Belcrest Capital Fund LLC (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-3453080 (State of Organization) (I.R.S. Employer Identification No.) Two International Place Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code: 617-482-8260 None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (¶232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Act. Large Accelerated Filer X AcceleratedFiler Non-Accelerated Filer Smaller Reporting Company (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No X Belcrest Capital Fund LLC Index to Form 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited). 3 Condensed Consolidated Statements of Assets and Liabilities as of 3 June 30, 2011 and December 31, 2010 Condensed Consolidated Statements of Operations for the Three Months Ended 4 June 30, 2011 and 2010 and for the Six Months Ended June 30, 2011 and 2010 Condensed Consolidated Statements of Changes in Net Assets for the Six 6 Months Ended June 30, 2011 and the Year Ended December 31, 2010 Condensed Consolidated Statements of Cash Flows for the Six Months 7 Ended June 30, 2011 and 2010 Financial Highlights for the Six Months Ended June 30, 2011 and the 8 Year Ended December 31, 2010 Notes to Condensed Consolidated Financial Statements as of June 30, 2011 9 Item 2. Managements Discussion and Analysis of Financial Condition 20 and Results of Operations (MD&A). Item 3. Quantitative and Qualitative Disclosures About Market Risk. 23 Item 4. Controls and Procedures. 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3. Defaults Upon Senior Securities. 26 Item 4. (Removed and Reserved). 26 Item 5. Other Information. 26 Item 6. Exhibits. 27 SIGNATURES 28 EXHIBIT INDEX 29 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Assets and Liabilities (Unaudited) June 30, 2011 December 31, 2010 Assets: Investment in Belvedere Capital Fund Company LLC (Belvedere Company) $670,817,935 $ 659,946,022 Investment in Partnership Preference Units 15,749,770 72,580,818 Investment in Real Estate Joint Venture 69,133,726 55,149,311 Investment in Co-owned Property 2,639,365 2,926,700 Short-term investment 2,537,607 3,230,918 Total investments, at value $760,878,403 $ 793,833,769 Cash 135,987 1,222,976 Interest receivable from affiliated investment 247 663 Other assets 106,923 260,879 Total assets $ 795,318,287 Liabilities: Loan payable  Credit Facility $ 78,000,000 $144,000,000 Payable for Fund shares redeemed 80,000 1,546,143 Interest payable for open interest rate swap agreements 2,496 1,848 Open interest rate swap agreements, at value 689,727 710,801 Payable to affiliate for investment advisory and administrative fees 213,846 238,957 Payable to affiliate for servicing fee 84,829 70,992 Other accrued expenses: Interest expense 48,718 137,324 Other expenses and liabilities 509,470 576,091 Total liabilities Net assets $ 681,492,474 Shareholders capital $ 681,492,474 Shares outstanding (unlimited number of shares authorized) 6,451,898 6,671,766 Net asset value and redemption price per share See notes to unaudited condensed consolidated financial statements 3 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Investment Income: Dividends allocated from Belvedere Company (net of foreign taxes, $172,570, $112,055, $186,797 and $142,739, respectively) $3,533,803 $3,370,892 $ 6,476,149 $ 6,538,880 Interest allocated from Belvedere Company 2,376 2,366 4,900 4,448 Expenses allocated from Belvedere Company (1,052,545) (1,052,364) (2,108,123) Net investment income allocated from Belvedere Company $2,483,634 $ 2,320,894 $4,372,926 $4,401,817 Net investment income allocated from Real Estate Joint Ventures 2,009,286 4,528,404 4,142,918 8,732,589 Distributions from Partnership Preference Units 308,856 1,515,390 1,480,835 3,030,781 Net investment income allocated from Co-owned Property 155,205 145,486 312,665 293,474 Interest - - - 240 Interest allocated from affiliated investments 2,089 1,320 7,574 2,526 Expenses allocated from affiliated investments (205) (126) (616) Total investment income $4,958,865 $8,511,368 $ 10,316,352 $16,460,811 Expenses: Investment advisory and administrative fees $ 650,111 $1,088,369 $ 1,372,436 $ 2,198,851 Servicing fee 84,828 56,189 164,288 115,597 Interest expense on Credit Facility 480,654 1,146,818 1,317,571 1,686,390 Custodian and transfer agent fee 13,230 15,617 26,831 29,564 Miscellaneous 92,642 97,424 221,885 Total expenses Deduct  Reduction of custodian and transfer agent fee $- $ 398 Net expenses $ 1,321,465 $ 2,404,400 $ 4,277,111 Net investment income $ 6,106,968 See notes to unaudited condensed consolidated financial statements 4 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) (Continued) Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment and foreign currency transactions allocated from Belvedere Company (identified cost basis) $2,051,838 $ (933,500) $ 5,632,155 $540,189 Investment transactions in Partnership Preference Units (identified cost basis) (390,410) 19,543 (2,820,044) 39,427 Investment transactions in Real Estate Joint Ventures - - 1,327,381 - Investment transactions allocated from affiliated investments 82 24 149 274 Interest rate swap agreements (1,048,186) (2,781,940) Net realized gain (loss) $ (2,202,050) Change in unrealized appreciation (depreciation)  Investments and foreign currency allocated from Belvedere Company (identified cost basis) $ (1,725,962) $(90,936,938) $21,947,303 $(55,029,003) Investment in Partnership Preference Units (identified cost basis) 2,253,378 592,013 13,685,614 1,020,552 Investment in Real Estate Joint Ventures 9,971,169 17,555,400 12,600,263 4,859,814 Investment in Co-owned Property (600,000) (325,000) (600,000) (700,000) Interest rate swap agreements (50,639) 856,369 21,074 2,476,428 Net change in unrealized appreciation (depreciation) $ 9,847,946 $ (47,372,209) Net realized and unrealized gain (loss) $ (49,574,259) Net increase (decrease) in net assets from operations Amounts include net realized gain (loss) from redemptions in-kind of $2,428,072, $(519,917), $6,176,679 and $564,841, respectively. Amounts represent net interest incurred in connection with periodic settlement of interest rate swap agreements (Note 7). See notes to unaudited condensed consolidated financial statements 5 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Changes in Net Assets (Unaudited) Six Months Ended Year Ended June 30, 2011 December 31, 2010 Increase (Decrease) in Net Assets: From operations  Net investment income $7,213,739 $ 22,397,199 Net realized gain (loss) from investment transactions, foreign currency transactions and interest rate swap agreements 4,027,706 (137,648,888) Net change in unrealized appreciation (depreciation) of investments, foreign currency and interest rate swap agreements 47,654,254 234,813,836 Net increase in net assets from operations $ 119,562,147 Transactions in Fund shares  Net asset value of Fund shares issued to Shareholders in payment of distributions declared $ 843,077 $ 600,452 Net asset value of Fund shares redeemed (23,616,619) Net decrease in net assets from Fund share transactions $ (122,196,158) Distributions  Distributions to Shareholders Total distributions $ (2,007,089) Net increase (decrease) in net assets $ 33,456,343 $(4,641,100) Net assets: At beginning of period At end of period $ 648,036,131 See notes to unaudited condensed consolidated financial statements 6 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended Increase (Decrease) in Cash: June 30, 2011 June 30, 2010 Cash Flows From Operating Activities  Net increase (decrease) in net assets from operations $ 58,895,699 $(37,390,559) Adjustments to reconcile net increase (decrease) in net assets from operations to net cash flows provided by operating activities  Net investment income allocated from Belvedere Company (4,372,926) (4,401,817) Net investment income allocated from Real Estate Joint Ventures (4,142,918) (8,732,589) Payments from Real Estate Joint Ventures 4,086,147 7,381,690 Net investment income allocated from Co-owned Property (312,665) (293,474) Amortization of deferred loan costs  Credit Facility 153,956 153,956 (Increase) decrease in affiliated investment and interest receivable from affiliated investment 693,876 (571,025) Increase in other assets - (4,000) Increase (decrease) in interest payable for open interest rate swap agreements 648 (58,212) Decrease in payable to affiliate for investment advisory and administrative fees (25,111) (9,103) Increase (decrease) in payable to affiliate for servicing fee 13,837 (19) Increase (decrease) in accrued interest and other accrued expenses and liabilities (155,227) 22,533 Increases in Partnership Preference Units (3,495) (933) Proceeds from sales of Partnership Preference Units 67,700,113 404,088 (Increase) decrease in investment in Belvedere Company (4,000,000) 1,500,000 Net interest incurred on interest rate swap agreements (111,935) (2,781,940) Net realized (gain) loss from investment transactions, foreign currency transactions and interest rate swap agreements (4,027,706) 2,202,050 Net change in unrealized (appreciation) depreciation of investments, foreign currency and interest rate swap agreements (47,654,254) 47,372,209 Net cash flows provided by operating activities $ 4,792,855 Cash Flows From Financing Activities  Proceeds from Credit Facility $- $193,000,000 Repayments of Credit Facility (66,000,000) (197,000,000) Payment for deferred loan costs  Credit Facility - (575,000) Payments for Fund shares redeemed (2,291) (3,363) Distributions paid to Shareholders (1,406,637) Net cash flows used in financing activities Net decrease in cash $(1,086,989) $(1,192,145) Cash at beginning of period $ 1,212,932 Cash at end of period $ 20,787 Supplemental Disclosure and Non-cash Operating and Financing Activities  Interest paid on loan  Credit Facility $1,252,221 $1,468,912 Interest paid on interest rate swap agreements, net $111,287 $2,840,152 Reinvestment of distributions paid to Shareholders $843,077 $600,452 Market value of securities distributed in payment of redemptions $25,080,471 $69,612,316 See notes to unaudited condensed consolidated financial statements 7 BELCREST CAPITAL FUND LLC Financial Highlights (Unaudited) Six Months Ended Year Ended June 30, 2011 December 31, 2010 Net asset value  Beginning of period $ 97.130 $80.330 Income (loss) from operations Net investment income $ 1.098 $3.048 Net realized and unrealized gain 7.802 14.002 Total income from operations Distributions Distributions to Shareholders $ (0.400) $(0.250) Total distributions $ (0.400) Net asset value  End of period Total Return 9.19% 21.26% Ratios as a percentage of average net assets Investment advisory and administrative fees, servicing fee and other operating expenses 1.17% 1.50% Interest and other borrowing costs 0.40% 0.63% Total expenses 1.57% 2.13% Net investment income 2.17% 3.66% Ratios as a percentage of average gross assets Investment advisory and administrative fees, servicing fee and other operating expenses 0.81% 0.77% Interest and other borrowing costs 0.28% 0.32% Total expenses 1.09% 1.09% Net investment income 1.50% 1.87% Supplemental Data Net assets, end of period (000s omitted) $681,492 $ 648,036 Portfolio turnover of Tax-Managed Growth Portfolio 2% 2% (1) Calculated using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (3) Not annualized. (4) Includes the expenses of Belcrest Capital Fund LLC (Belcrest Capital) and Belcrest Realty Corporation (Belcrest Realty). (5) Includes Belcrest Capital's share of Belvedere Capital Fund Company LLC's allocated expenses, including those expenses allocated from Tax- Managed Growth Portfolio. (6) Ratios do not include net interest earned or incurred in connection with interest rate swap agreements. Had such amounts been included, ratios would be lower or higher. (7) Average gross assets means the average daily amount of the value of all assets of Belcrest Capital (not including its investment in Belcrest Realty) plus all assets of Belcrest Realty minus the sum of their liabilities other than the principal amount of money borrowed. For this purpose, the assets and liabilities of Belcrest Realty include its ratable share of the assets and liabilities of its direct and indirect subsidiaries, real estate joint ventures and co-owned real property investments. (8) Annualized. See notes to unaudited condensed consolidated financial statements 8 BELCREST CAPITAL FUND LLC as of June 30, 2011 Notes to Condensed Consolidated Financial Statements (Unaudited) 1 Basis of Presentation The condensed consolidated interim financial statements of Belcrest Capital Fund LLC (Belcrest Capital) and its subsidiaries (collectively, the Fund) have been prepared, without audit, in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted as permitted by such rules and regulations. All adjustments, consisting of normal recurring adjustments, have been included. Management believes that the disclosures are adequate to present fairly the financial position, results of operations, cash flows and financial highlights as of the dates and for the periods presented. It is suggested that these interim financial statements be read in conjunction with the annual consolidated financial statements and notes for the year ended December 31, 2010 included in the Funds Annual Report on Form 10-K dated February 28, 2011. Results for interim periods are not necessarily indicative of those to be expected for the full fiscal year. The condensed consolidated statement of assets and liabilities at December 31, 2010 and the condensed consolidated statement of changes in net assets and the financial highlights for the year then ended have been derived from the December 31, 2010 audited financial statements but do not include all of the information and footnotes required by GAAP for complete financial statements as permitted by the instructions to Form 10-Q and Article 10 of Regulation S-X. 2 Investment and Other Valuations The Fund invests in shares of Belvedere Capital Fund Company LLC (Belvedere Company). Belvedere Companys only investment is an interest in Tax-Managed Growth Portfolio (the Portfolio), a diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act), the value of which is derived from a proportional interest therein. Valuation of the Portfolios securities is discussed in Note 1A of the Portfolios Notes to Financial Statements, which are included in the Funds Annual Report on Form 10-K dated February 28, 2011. The Fund also invests in real estate investments through a controlled subsidiary, Belcrest Realty Corporation (Belcrest Realty). Such investments include preferred equity interests in real estate operating partnerships (Partnership Preference Units) affiliated with publicly traded real estate investment trusts (REITs), an investment in a real estate joint venture (Real Estate Joint Venture) and a tenancy-in-common interest in real property (Co-owned Property). In November 2010, Belcrest Realty sold its interest in the Allagash Property Trust (Allagash) Real Estate Joint Venture. The Real Estate Joint Venture and Co-owned Property are referred to herein collectively as Subsidiary Real Estate Investments. The Fund may also invest cash on a temporary basis in Eaton Vance Cash Reserves Fund, LLC (Cash Reserves Fund). Cash Reserves Fund is an affiliated investment company managed by Eaton Vance Management (Eaton Vance). Additionally, Belcrest Capital has entered into interest rate swap agreements (Note 7). Boston Management and Research (Boston Management), a subsidiary of Eaton Vance, makes valuation determinations in accordance with the Funds policies. The valuation policies followed by the Fund are as follows: Market prices for the Funds investments in Partnership Preference Units and Subsidiary Real Estate Investments are not readily available. Such investments are stated in the Funds condensed consolidated financial statements at fair value which represents the amount at which Boston Management, as manager of Belcrest Realty, believes would be received to sell an asset in an orderly transaction (that is, not a 9 forced liquidation or distressed sale) between market participants under current market conditions. In valuing these investments, Boston Management considers relevant factors, data and information. Valuations of the Funds Partnership Preference Units and Subsidiary Real Estate Investments are inherently uncertain because they involve the use of assumptions and estimates. If the assumptions and estimates used in the valuations were to change, it could materially impact the fair value of the Funds holdings of Partnership Preference Units and Subsidiary Real Estate Investments. The fair value of property held by the Funds Subsidiary Real Estate Investments is based on appraisals provided by independent, licensed appraisers (Appraisers) and valuations, if applicable, prepared by Boston Management. The appraisals of properties are conducted by Appraisers on at least an annual basis. Appraisals of properties may be conducted more frequently than once a year if Boston Management determines that significant changes in economic circumstances, that may materially impact fair values, have occurred since the most recent appraisal. Each appraisal is conducted in accordance with the Uniform Standards of Professional Appraisal Practices (as well as other relevant standards). Boston Management reviews the appraisal of each property and generally relies on the assumptions and estimates made by the Appraiser when determining fair value. In deriving the fair value of a property, an Appraiser considers numerous factors, including the expected future cash flows from the property, recent sale prices for similar properties and, if applicable, the replacement cost of the property, in order to derive an indication of the amount that a prudent, informed purchaser-investor would pay for the property. For those properties not appraised by Appraisers in a given quarter, Boston Management will review the fair values of such properties and, if Boston Management believes it is warranted based on the appraisals of appraised properties or for other reasons, Boston Management may prepare a valuation of such properties considering results of operations, market conditions, significant changes in economic circumstances, recent independent appraisals of similar properties and/or other relevant facts or circumstances. In determining valuations, Boston Management follows a process consistent with industry practice and the practice of Appraisers, as described above. Valuations may occur more frequently than quarterly if it is determined by Boston Management that the current property valuation has changed materially since the most recent appraisal or valuation. Boston Management determines the fair value of the Funds equity interest in a Real Estate Joint Venture based on an estimate of the allocation of equity interests between Belcrest Realty and the unaffiliated minority investor of the Real Estate Joint Venture (the Operating Partner). This allocation is generally calculated by a third party specialist, using current valuations of the properties owned by the Real Estate Joint Venture. The specialist uses a financial model that considers (i) the terms of the joint venture agreement relating to allocation of distributable cash flow, (ii) the expected duration of the joint venture, and (iii) the projected property values and cash flows from the properties based on estimates used in the property valuations. The estimated allocation of equity interests between Belcrest Realty and the Operating Partner of a Real Estate Joint Venture is prepared quarterly and reviewed by Boston Management. Interim allocations of equity interests may be conducted more frequently than quarterly if Boston Management determines that significant changes in economic circumstances that may materially impact the allocation of equity interests have occurred since the most recent allocation. Boston Management determines the fair value of the Funds interest in Co-owned Property by applying the Funds ownership interest to the net asset value of the Co-owned Property. The fair value of the Partnership Preference Units is based on analysis and calculations performed on at least a monthly basis by a third party service provider. The service provider calculates an estimated price and yield (before accrued distributions) for each issue of Partnership Preference Units based on descriptions of such issue provided by Boston Management and certain publicly available information 10 including, but not limited to, the trading prices of publicly issued debt and/or preferred stock instruments of the same or similar issuers, which may be adjusted to reflect the illiquidity and other structural characteristics of the Partnership Preference Units (such as call provisions). Daily valuations of Partnership Preference Units are determined by adjusting prices from the service provider to account for accrued distributions under the terms of the Partnership Preference Units. If changes in relevant markets, events that materially affect an issuer or other events that have a significant effect on the price or yield of Partnership Preference Units occur, relevant prices or yields may be adjusted to take such occurrences into account. Boston Management reviews the analysis and calculations performed by the service provider. Boston Management generally relies on the assumptions and estimates made by the service provider when determining the fair value of the Partnership Preference Units. Cash Reserves Fund generally values its investment securities utilizing the amortized cost valuation technique in accordance with Rule 2a-7 under the 1940 Act. This technique involves initially valuing a portfolio security at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. If amortized cost is determined not to approximate fair value, Cash Reserves Fund may value its investment securities based on available market quotations provided by a third party pricing service. Interest rate swap agreements are normally valued on the basis of valuations furnished daily by a third party pricing service. The valuations are based on the present value of fixed and projected floating rate cash flows over the term of the agreement. Future cash flows are discounted to their present value using swap quotations provided by electronic data services or by broker-dealers. Changes in the fair value of the Funds investments are recorded as unrealized appreciation (depreciation) in the condensed consolidated statements of operations. 3 Fair Value Measurements GAAP establishes a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three levels of the fair value hierarchy are described below. Level 1  Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2  Quoted prices in markets that are not considered to be active or financial instruments for which all significant inputs are observable, either directly or indirectly; Level 3  Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. In determining the fair value of its investments, the Fund uses appropriate valuation techniques based on available inputs. The Fund maximizes its use of observable inputs and minimizes the use of unobservable inputs when measuring fair value. If market data is not readily available, fair value is based upon other significant unobservable inputs such as inputs that reflect the Funds own assumptions about the inputs market participants would use in valuing the investment. Investments valued using unobservable inputs are classified to the lowest level of any input that is most significant to the valuation. Thus, a valuation may be classified as Level 3 even though the valuation may include significant inputs that are readily observable. The Funds assets classified as Level 3 as of June 30, 2011 and December 31, 2010 represent 11.5% and 16.4%, respectively, of the Funds total assets. The following tables present for each of the hierarchy levels, the Funds assets and liabilities that are measured at fair value as of June 30, 2011 and December 31, 2010. 11 Fair Value Measurements at June 30, 2011 Description Total Level 1 Level 2 Level 3 Assets Investment in Belvedere Company $ 670,817,935 $ - $ 670,817,935 $ - Partnership Preference Units 15,749,770 - - 15,749,770 Real Estate Joint Venture 69,133,726 - - 69,133,726 Co-owned Property 2,639,365 - - 2,639,365 Short-term investment 2,537,607 - 2,537,607 - Total $760,878,403 $- $ 673,355,542 $ 87,522,861 Liabilities Interest rate swap agreements $689,727 $ - $ 689,727 $- Fair Value Measurements at December 31, 2010 Description Total Level 1 Level 2 Level 3 Assets Investment in Belvedere Company $659,946,022 $ - $659,946,022 $- Partnership Preference Units 72,580,818 - - 72,580,818 Real Estate Joint Venture 55,149,311 - - 55,149,311 Co-owned Property 2,926,700 - - 2,926,700 Short-term investment 3,230,918 - 3,230,918 - Total $793,833,769 $- $663,176,940 $ 130,656,829 Liabilities Interest rate swap agreements $710,801 $ - $ 710,801 $- The following tables present the changes in the Level 3 fair value category for the three months and six months ended June 30, 2011 and 2010. Level 3 Fair Value Measurements for the Three Months Ended June 30, 2011 Partnership Preference Real Estate Co-owned Units Joint Venture Property Total Beginning balance as of March 31, 2011 $28,864,427 $ 58,699,969 $3,084,160 $ 90,648,556 Net realized loss (390,410) - - (390,410) Net change in unrealized appreciation (depreciation) 2,253,378 9,971,169 (600,000) 11,624,547 Proceeds from sales (14,977,625) - - (14,977,625) Net investment income - 2,009,286 155,205 2,164,491 Other - (1,546,698) - (1,546,698) Ending balance as of June 30, 2011 $ 15,749,770 $69,133,726 $2,639,365 $87,522,861 Net change in unrealized appreciation (depreciation) from investments still held at June 30, 2011 $353,290 $ 9,971,169 $(600,000) $ 9,724,459 12 Level 3 Fair Value Measurements for the Three Months Ended June 30, 2010 Partnership Preference Real Estate Co-owned Units Joint Ventures Property Total Beginning balance as of March 31, 2010 $ 69,529,804 $60,447,346 $ 2,108,851 $132,086,001 Net realized gain 19,543 - - 19,543 Net change in unrealized appreciation (depreciation) 592,013 17,555,400 (325,000) 17,822,413 Net sales (209,899) - - (209,899) Net investment income - 4,528,404 145,486 4,673,890 Other - (3,745,093) - (3,745,093) Ending balance as of June 30, 2010 $69,931,461 $78,786,057 $ 1,929,337 $150,646,855 Net change in unrealized appreciation (depreciation) from investments still held at June 30, 2010 $ 605,805 $ 17,555,400 $(325,000) $ 17,836,205 Level 3 Fair Value Measurements for the Six Months Ended June 30, 2011 Partnership Preference Real Estate Co-owned Units Joint Venture Property Total Beginning balance as of December 31, 2010 $ 72,580,818 $ 55,149,311 $ 2,926,700 $130,656,829 Net realized loss (2,820,044) - - (2,820,044) Net change in unrealized appreciation (depreciation) 13,685,614 12,600,263 (600,000) 25,685,877 Cost of purchases 3,495 - - 3,495 Proceeds from sales (67,700,113) - - (67,700,113) Net investment income - 4,142,918 312,665 4,455,583 Other - (2,758,766) - (2,758,766) Ending balance as of June 30, 2011 $ 15,749,770 $ 69,133,726 $ 2,639,365 $87,522,861 Net change in unrealized appreciation (depreciation) from investments still held at June 30, 2011 $977,188 $ 12,600,263 $ (600,000) $12,977,451 13 Level 3 Fair Value Measurements for the Six Months Ended June 30, 2010 Partnership Preference Real Estate Co-owned Units Joint Ventures Property Total Beginning balance as of December 31, 2009 $ 69,274,637 $72,575,344 $ 2,335,863 $ 144,185,844 Net realized gain 39,427 - - 39,427 Net change in unrealized appreciation (depreciation) 1,020,552 4,859,814 (700,000) 5,180,366 Net sales (403,155) - - (403,155) Net investment income - 8,732,589 293,474 9,026,063 Other - (7,381,690) - (7,381,690) Ending balance as of June 30, 2010 $69,931,461 $ 78,786,057 $1,929,337 $ 150,646,855 Net change in unrealized appreciation (depreciation) from investments still held at June 30, 2010 $ 1,046,926 $4,859,814 $(700,000) $ 5,206,740 (1) Represents net investment income recorded using the equity method of accounting. (2) Represents net capital distributions recorded using the equity method of accounting. 4 Investment Transactions The following table summarizes the Funds investment transactions, other than short-term investments, for the six months ended June 30, 2011 and 2010. Six Months Ended Investment Transactions June 30, 2011 June 30, 2010 Increases in investment in Belvedere Company $ 4,000,000 $ - Decreases in investment in Belvedere Company $ 25,080,471 $ 71,112,316 Increases in Partnership Preference Units $ 3,495 $933 Decreases in Partnership Preference Units $ 67,700,113 $ 404,088 Decreases in investment in Real Estate Joint Ventures $4,086,147 $7,381,690 (1) In March 2011, Belcrest Realty exchanged Partnership Preference Units for preferred stock of the respective issuer and subsequently sold the preferred stock for $52,522,511, for which an aggregate realized loss of $2,477,489 was recognized on the transaction. The aggregate realized loss on this transaction is included in investment transactions in Partnership Preference Units in the condensed consolidated statements of operations. 5 Indirect Investment in the Portfolio The following table summarizes the Funds investment in the Portfolio through Belvedere Company for the six months ended June 30, 2011 and 2010, including allocations of income, expenses and net realized and unrealized gains (losses). 14 Six Months Ended June 30, 2011 June 30, 2010 Belvedere Companys interest in the Portfolio $ 6,408,368,663 $ 5,629,028,525 The Funds investment in Belvedere Company $ 670,817,935 $ 584,245,612 Income allocated to Belvedere Company from the Portfolio $ 62,530,493 $62,569,237 Income allocated to the Fund from Belvedere Company $ 6,481,049 $6,543,328 Expenses allocated to Belvedere Company from the Portfolio $15,359,316 $15,470,225 Expenses allocated to the Fund from Belvedere Company $ 2,108,123 $2,141,511 Net realized gain from investment and foreign currency transactions allocated to Belvedere Company from the Portfolio $ 54,451,137 $5,439,034 Net realized gain from investment and foreign currency transactions allocated to the Fund from Belvedere Company $5,632,155 $540,189 Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to Belvedere Company from the Portfolio $ 210,697,464 $(538,118,805) Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to the Fund from Belvedere Company $ 21,947,303 $(55,029,003) (1) As of June 30, 2011 and 2010, the value of Belvedere Companys interest in the Portfolio represents 71.2% and 70.6% of the Portfolios net assets, respectively. (2) As of June 30, 2011 and 2010, the Funds investment in Belvedere Company represents 10.5% and 10.4% of Belvedere Companys net assets, respectively. (3) Expenses allocated to the Fund from Belvedere Company represent: Six Months Ended June 30, 2011 June 30, 2010 Expenses allocated from the Portfolio $ 1,592,720 $ 1,620,642 Servicing fee $ 501,380 $ 506,715 Operating expenses $ 14,023 $ 14,154 A summary of the Portfolios Statement of Assets and Liabilities at June 30, 2011, December 31, 2010 and June 30, 2010 and its operations for the six months ended June 30, 2011, for the year ended December 31, 2010 and for the six months ended June 30, 2010 follows: June 30, 2011 December 31, 2010 June 30, 2010 Investments, at value $8,980,188,860 $9,029,003,397 $ 7,959,822,749 Receivable for investments sold 43,791,077 7,012,596 6,387,721 Other assets 12,243,461 13,226,287 11,243,819 Total assets $9,036,223,398 $ 9,049,242,280 $7,977,454,289 Investment adviser fee payable $3,343,097 $ 3,440,053 $ 3,220,115 Payable for investments purchased 27,017,090 - - Other liabilities 382,165 585,010 657,348 Total liabilities $ 30,742,352 $ 4,025,063 $ 3,877,463 Net assets $ 9,005,481,046 $9,045,217,217 $ 7,973,576,826 15 June 30, 2011 December 31, 2010 June 30, 2010 Total investment income $ 88,071,548 $169,933,356 $ 88,490,921 Investment adviser fee $ 20,846,306 $40,626,632 $ 20,916,721 Other expenses 789,777 1,710,294 953,918 Total expenses $ 21,636,083 $ 42,336,926 $21,870,639 Net investment income $ 66,435,465 $127,596,430 $ 66,620,282 Net realized gain from investment and foreign currency transactions 123,298,154 232,540,068 86,327,876 Net change in unrealized appreciation (depreciation) of investments and foreign currency 251,550,382 705,390,449 (842,681,069) Net increase (decrease) in net assets from operations $441,284,001 $1,065,526,947 $(689,732,911) (1) Receivable for investments sold as of December 31, 2010 and June 30, 2010 was previously presented in other assets. (2) Amounts include net realized gain from redemptions in-kind of $129,920,672, $268,975,439 and $86,419,296, respectively. 6 Investment in Real Estate Joint Ventures At June 30, 2011 and December 31, 2010, Belcrest Realty held an investment in one Real Estate Joint Venture, Lafayette Real Estate LLC (Lafayette). Belcrest Realty held an estimated majority economic interest of 66.1% and 65.7% in Lafayette as of June 30, 2011 and December 31, 2010, respectively. Lafayette owns office properties. In November 2010, Belcrest Realty sold its interest in Allagash to a third party. Combined and condensed financial data of the Real Estate Joint Ventures is presented below. June 30, 2011 December 31, 2010 Investment in real estate $ 355,300,000 $ 336,400,000 Other assets 9,141,608 8,048,778 Total assets $ 364,441,608 $ 344,448,778 Mortgage notes payable, at face $254,960,561 $255,408,696 Other liabilities 4,641,445 4,848,969 Total liabilities $ 260,257,665 Shareholders equity $ 104,839,602 $ 84,191,113 Total liabilities and shareholders equity $ 364,441,608 Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Revenues $ 10,021,618 $ 19,924,064 $20,382,579 $ 40,397,577 Expenses 7,001,503 14,086,882 14,114,927 29,082,423 Net investment income before unrealized appreciation (depreciation) $3,020,115 $ 5,837,182 $6,267,652 $ 11,315,154 Change in net unrealized appreciation (depreciation) 14,439,649 22,737,266 17,808,530 6,887,653 Net increase in net assets resulting from operations $ 17,459,764 $ 24,076,182 $ 18,202,807 16 (1) The mortgage notes payable generally cannot be prepaid or otherwise disposed of without incurring a substantial prepayment penalty. The Real Estate Joint Venture generally has no current plans to prepay or otherwise dispose of the mortgage notes payable without the sale of the related real property. (2) Includes the results of operations of Allagash. 7 Interest Rate Swap Agreements Belcrest Capital has entered into interest rate swap agreements with Merrill Lynch Capital Services, Inc. to fix the cost of a portion of its borrowings under the Credit Facility (Note 8). Pursuant to the agreements, Belcrest Capital makes periodic payments to the counterparty at predetermined fixed rates in exchange for floating rate payments that fluctuate with the one-month London Interbank Offered Rate (LIBOR). The notional or contractual amounts of these instruments may not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these investments is meaningful only when considered in conjunction with all related assets, liabilities and agreements. The risks of interest rate swap agreements include changes in market conditions that will affect the value of the agreement or the cash flows and the possible inability of the counterparty to fulfill its obligations under the agreement. Belcrest Capitals maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from/paid to the counterparty over the agreements remaining life, to the extent that the amount is positive. See Note 2 for additional information. The following table summarizes Belcrest Capitals interest rate swap agreements. Liability Derivatives at Derivatives Not Designated as Hedging Instruments June 30, 2011 December 31, 2010 Notional amount $ 3,870,000 $3,870,000 Average notional amount during the respective period $3,870,000 $ 82,554,000 Weighted average fixed interest rate 6.29% 6.29% Floating rate LIBOR + 0.30% LIBOR + 0.30% Final termination date 7/2015 7/2015 Fair value $(689,727) $(710,801) 8 Debt Credit Facility  Belcrest Capital has a credit arrangement with Bank of America (the Credit Facility). The Credit Facility may be terminated by the lender on or after September 24, 2012 provided 180 days notice is given. Belcrest Capital may terminate the Credit Facility upon 30 days notice. In March 2011, Belcrest Capital amended the Credit Facility to decrease its total commitment by $65,000,000 to an aggregate amount available for borrowing of $135,000,000. At June 30, 2011, Belcrest Capital had outstanding borrowings under the Credit Facility of $78,000,000. The fair value of the Credit Facility approximates its carrying value. Belcrest Capital pays a rate of interest equal to three-month LIBOR plus 1.50% per annum, reduced from 1.75% in March 2011, on outstanding borrowings under the Credit Facility. A commitment fee is paid on the unused commitment amount equal to 0.25% per annum, reduced from 0.40% in March 2011. Belcrest Capital will incur an additional fee if outstanding borrowings fall below certain levels. Obligations under the Credit Facility are without recourse to Shareholders. Belcrest Capital is required under the Credit Facility to maintain at all times a specified asset coverage ratio. The rights of the lender to receive payments of interest on and repayments of principal of borrowings are senior to the rights of Shareholders. Under the terms of the Credit Facility, Belcrest Capital is not permitted to make 17 distributions of cash or securities while there is outstanding any event of default under the Credit Facility. During such periods, Belcrest Capital would not be able to honor redemption requests or make cash distributions. The Credit Facility is secured by a pledge of Belcrest Capitals assets, excluding the Funds real estate investments. Borrowings under the Credit Facility have been used to purchase the Funds interests in real estate investments, to pay selling commissions and organizational expenses and to provide for the liquidity needs of the Fund. Additional borrowings under the Credit Facility may be made in the future for these purposes. Average Borrowings and Average Interest Rate  During the six months ended June 30, 2011, the average balance of borrowings under the Credit Facility was approximately $109,800,000 with a weighted average interest rate of 2.40%. The weighted average interest rate includes all costs of borrowings under the Credit Facility. 9 Segment Information Belcrest Capital pursues its investment objective primarily by investing indirectly in the Portfolio through Belvedere Company. The Portfolio is a diversified investment company that emphasizes investments in common stocks of domestic and foreign growth companies that are considered by its investment adviser to be high in quality and attractive in their long-term investment prospects. The Funds investment income includes the Funds pro rata share of Belvedere Companys net investment income. Separate from its investment in Belvedere Company, Belcrest Capital invests in real estate investments through Belcrest Realty. The Funds investment income from real estate investments primarily consists of distribution income from Partnership Preference Units, and net investment income from Real Estate Joint Ventures and Co-owned Property. Belcrest Capital evaluates performance of the reportable segments based on the net increase (decrease) in net assets from operations of the respective segment, which includes net investment income (loss), net realized gain (loss) and the net change in unrealized appreciation (depreciation). The Funds Credit Facility borrowings and related interest expense are centrally managed by the Fund. A portion of the Credit Facility borrowings and related interest expense have been approximated and allocated to the real estate segment for presentation purposes herein. Credit Facility borrowings allocated to the real estate segment primarily represent estimated net amounts borrowed to purchase the Funds interests in real estate investments. The Funds interest rate swap agreement balances are presented as part of the real estate segment for presentation purposes herein. The accounting policies of the reportable segments are the same as those for Belcrest Capital on a consolidated basis. No reportable segments have been aggregated. Reportable information by segment is as follows: 18 Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Investment income The Portfolio* $2,483,634 $2,320,894 $4,372,926 $4,401,817 Real estate 2,473,347 6,189,280 5,936,418 12,056,844 Unallocated 1,884 1,194 7,008 2,150 Total investment income $ $ 16,460,811 Net increase (decrease) in net assets from operations The Portfolio* $2,561,426 $(89,788,777) $31,443,661 $ (50,578,492) Real estate 12,799,038 21,899,149 28,000,903 13,594,274 Unallocated (270,103) (548,865) (406,341) Net increase (decrease) in net assets from operations June 30, 2011 December 31, 2010 Net assets The Portfolio* $670,659,195 $ 658,320,276 Real estate 23,378,511 528,030 Unallocated (12,545,232) (10,812,175) Net assets $ 681,492,474 * Belcrest Capital invests indirectly in the Portfolio through Belvedere Company. (1) Amounts include unallocated liabilities, net of unallocated assets. Unallocated liabilities primarily consist of outstanding Credit Facility borrowings that are used to finance ongoing operations of the Fund and are not allocable to reportable segments. As of June 30, 2011 and December 31, 2010, such borrowings totaled approximately $14,989,000. Unallocated assets primarily consist of direct cash held by the Fund and the Funds investment in Cash Reserves Fund. As of June 30, 2011 and December 31, 2010, such amounts totaled approximately $2,690,000 and $4,480,000, respectively. 19 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the Act). Forward-looking statements typically are identified by use of terms such as may, will, should, might, expect, anticipate, estimate, and similar words, although some forward-looking statements are expressed differently. The actual results of Belcrest Capital Fund LLC (the Fund) could differ materially from those contained in the forward-looking statements due to a number of factors. The Fund undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by applicable law. Factors that could affect the Funds performance include a decline in the U.S. stock markets or in general economic conditions, adverse developments affecting the real estate industry, or fluctuations in interest rates. The following discussion should be read in conjunction with the Funds unaudited condensed consolidated financial statements and related notes in Item 1. MD&A for the Quarter Ended June 30, 2011 Compared to the Quarter Ended June 30, 2010. Performance of the Fund. The Funds investment objective is to achieve long-term, after-tax returns for shareholders. Eaton Vance Management (Eaton Vance), as the Funds manager, measures the Funds success in achieving its objective based on the investment returns of the Fund, using the S&P 500 Index (the Index) as the Funds primary performance benchmark. The Index is an unmanaged index of large-cap stocks commonly used as a measure of U.S. stock market performance. Eaton Vances primary focus in pursuing total return is on the Funds common stock portfolio, which consists of its indirect interest in Tax-Managed Growth Portfolio (the Portfolio). The Fund invests in the Portfolio through its interest in Belvedere Capital Fund Company LLC (Belvedere Company). The Funds performance will differ from that of the Portfolio primarily due to its investments outside the Portfolio. In measuring the performance of the Funds real estate investments, Eaton Vance considers whether, through current returns and changes in valuation, the real estate investments achieve returns that over the long-term exceed the cost of the borrowings incurred to acquire such investments and thereby add to Fund returns. The Funds total return was 2.23% for the quarter ending June 30, 2011. This return reflects an increase in the Funds net asset value per share from $103.33 to $105.63 during the period. The total return of the Index was 0.10% over the same period. Last year, the Fund had a total return of -11.87% for the quarter ending June 30, 2010. This return reflected a decrease in the Funds net asset value per share from $84.74 to $74.68 during the period. The Index had a total return of -11.43% over the same period. Performance of the Portfolio. The Portfolio invests on a long-term basis in a broadly diversified portfolio consisting primarily of common stocks of established growth companies. For the quarter ending June 30, 2011, the Portfolio had a total return of 0.41% while the Index had a total return of 0.10%. For comparison, the total return of the Portfolio for the quarter ending June 30, 2010 was -13.17% compared to the -11.43% return of the Index during the period. Global equity markets struggled to keep their heads above water during the second quarter of 2011, as a mid-year correction eclipsed earlier-in-the-quarter gains and essentially leveled returns across most equity markets. Persistent worries about sovereign debt in the eurozone, emerging markets inflation and political inertia in the United States were among the catalysts driving the correction in equities. A slowing of the U.S. economic recovery also cast a long shadow, although a late-June rally brought brighter skies. During the quarter ending June 30, 2011, largecap stocks outperformed small-caps, while value stocks trailed their growth-oriented peers in both the large- and small-cap categories. Within the Index, the health care sector recorded the strongest (1) Past performance is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Total returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Performance is for the stated time period only and is not annualized; due to market volatility, current performance of the Fund and of the Portfolio may be lower or higher than the quoted return. The performance of the Fund and the Portfolio is compared to that of their benchmark, the Index. It is not possible to invest directly in an index. 20 gains, followed by the utilities and consumer staples sectors. In contrast, the energy, financials, information technology (IT) and materials sectors were Index laggards during the quarter, each posting negative returns. The Portfolios outperformance of the Index for the quarter ending June 30, 2011 was the result of both security selection and sector allocation decisions relative to the Index. In the Portfolio, security selection was strongest in the IT and consumer staples sectors, while sector allocation proved most valuable in financials, energy and consumer staples. From an allocation standpoint, the Portfolios overweight to the defensive-oriented consumer staples sector during the quarter added value, as did an underweight to the struggling financials and energy sectors. Stock selection in the industrials, healthcare and financial sectors created a drag on performance. Performance of Real Estate Investments. The Funds real estate investments are held through Belcrest Realty Corporation (Belcrest Realty). As of June 30, 2011, real estate investments included: a real estate joint venture (Real Estate Joint Venture), Lafayette Real Estate LLC (Lafayette); a tenancy-in-common interest in real property (Co-owned Property), Bel Stamford I LLC (Bel Stamford I); and preferred equity interests in real estate operating partnerships (Partnership Preference Units) affiliated with publicly traded real estate investment trusts. Lafayette owns office properties and Bel Stamford I owns an interest in an office property leased to a single tenant. During the quarter ending June 30, 2011, Belcrest Realty sold certain of its Partnership Preference Units back to the issuer for approximately $14.8 million. The sale resulted in a gain of $1.4 million as compared to the fair value at March 31, 2011, but a $0.4 million loss against the aggregate cost basis of the investment. The net proceeds from the sale were used to pay down a portion of the Funds credit facility. The Funds real estate investments produced positive returns for the quarter ending June 30, 2011, due principally to the gain on the sale of Partnership Preference Units, an increase in the fair value of Lafayette and net investment income generated during the period. Despite a slowing of the U.S. economic recovery in the second quarter of 2011, the performance of commercial real estate in general continues to benefit from improvements in capital market conditions and to a lesser extent operating fundamentals. The recovery of commercial real estate markets has varied by property sector and market. Transaction volume in the first half of 2011 has more than doubled year-over-year with investors and lenders focused on core assets in prime markets. Further improvements in property values and fundamentals in the broader market will be largely dependent on continued economic recovery, job growth and availability of capital. The fair value of the Funds continuing investments in Partnership Preference Units was generally flat during the quarter. During the quarter ending June 30, 2011, the Funds net investment income from real estate investments was approximately $2.5 million compared to approximately $6.2 million for the quarter ending June 30, 2010, a decrease of $3.7 million, or 60%. The decrease was principally due to the sale of Belcrest Realtys interest in a Real Estate Joint Venture, Allagash Property Trust (Allagash), in November 2010, as well as lower distributions from investments in Partnership Preference Units principally due to fewer average holdings of Partnership Preference Units during the quarter. During the quarter ending June 30, 2010, the Funds net investment income from real estate investments was generally flat. MD&A for the Six Months Ended June 30, 2011 Compared to the Six Months Ended June 30, 2010. ( 1 ) Performance of the Fund. The Funds total return was 9.19% for the six months ending June 30, 2011. This return reflects an increase in the Funds net asset value per share from $97.13 to $105.63 and a distribution of $0.40 per share during the period. The total return of the Index was 6.02% over the same period. Last year, the Fund had a total return of -6.77% for the six months ending June 30, 2010. This return reflected a decrease in the Funds net asset value per share from $80.33 to $74.68 and a distribution of $0.25 per share during the period. The Index had a total return of -6.65% over the same period. Performance of the Portfolio. Global equity markets turned in positive performance during the first half of 2011, although this gain was achieved primarily in the first calendar quarter of the year. Markets struggled to keep their heads above water late in the period due to a mid-year correction, which mitigated the gains seen earlier in the period. Persistent worries about sovereign debt in the eurozone, emerging markets inflation and political inertia in the United States were among the catalysts driving the correction in equities. A slowing of the U.S. economic recovery also cast a long shadow, although a late-June rally brought brighter skies. In April 2011, the Federal Reserve Bank revised downward its April forecast for 2011 U.S. gross domestic product from a range of 3.1% to 3.3% to one of 2.7% to 2.9%. In addition, it cited that unemployment is likely to 21 remain persistently higher than forecast just a few months ago. Weak housing data have continued to weigh on the U.S. economy, as the S&P/Case-Shiller Composite-20 City Home Price Index 2 showed that housing prices in 20 U.S. metropolitan markets continued to drop in May 2011, albeit at a slower rate. In addition, purchases of new U.S. homes fell in May, for the first time in three months. During the six months ending June 30, 2011, small-cap stocks outperformed large-caps, while growth stocks trailed their value-oriented peers in both the large- and small-cap categories. Within the Index, the health care sector recorded the strongest gains, followed by the energy and industrials sectors. In contrast, the financials, IT and materials sectors were Index laggards during the period. For the six months ending June 30, 2011, the Portfolio had a total return of 4.94% while the Index had a total return of 6.02%. For comparison, the total return of the Portfolio for the six months ending June 30, 2010 was -8.08% compared to the -6.65% return of the Index during the period. The Portfolios underperformance of the Index for the six months ending June 30, 2011 was the result of both security selection and sector allocation decisions relative to the Index. In the Portfolio, security selection was weakest in the consumer discretionary and health care sectors. An overweight allocation to the IT sector, an underperforming sector in the period, reversed positive stock selection decisions. An underweight of the lagging financials and materials sectors however benefited overall Portfolio returns. During the period the Portfolio remained overweight in the consumer staples and discretionary sectors, while it was underweight in the telecommunications and utilities sectors. Performance of Real Estate Investments. The Funds real estate investments produced positive returns during the period, due principally to the gain on the sale of Partnership Preference Units, an increase in the fair value of Lafayette and net investment income generated during the period. Despite a slowing of the U.S. economic recovery in the second quarter of 2011, the performance of commercial real estate in general continues to benefit from improvements in capital market conditions and to a lesser extent operating fundamentals. The recovery of commercial real estate markets has varied by property sector and market. Transaction volume in the first half of 2011 has more than doubled year-over-year with investors and lenders focused on core assets in prime markets. Further improvements in property values and fundamentals in the broader market will be largely dependent on continued economic recovery, job growth and availability of capital. The fair value of the Funds continuing investments in Partnership Preference Units was generally flat during the period. In March 2011, Belcrest Realty exchanged Partnership Preference Units for shares of the respective issuers preferred stock and subsequently sold the preferred stock for approximately $52.5 million. The sale resulted in a gain of $8.4 million as compared to the fair value at December 31, 2010, but a $2.5 million loss against the aggregate cost basis of the investments. The net proceeds from the sale were used to pay down a portion of the Funds credit facility. In April 2011, Belcrest Realty sold certain of its Partnership Preference Units back to the issuer for approximately $14.8 million. The sale resulted in a gain of $1.4 million as compared to the fair value at December 31, 2010, but a $0.4 million loss against the aggregate cost basis of the investment. The net proceeds from the sale were used to pay down a portion of the Funds credit facility. During the six months ending June 30, 2011, the Funds net investment income from real estate investments was approximately $5.9 million compared to approximately $12.1 million for the six months ending June 30, 2010, a decrease of $6.2 million, or 51%. The decrease was principally due to the sale of Belcrest Realtys interest in a Real Estate Joint Venture, (2) The S&P/Case-Shiller Composite-20 City Home Price Index tracks changes in the value of residential real estate in 20 metropolitan regions. 22 Allagash, in November 2010, as well as lower distributions from investments in Partnership Preference Units principally due to fewer average holdings of Partnership Preference Units during the period. During the six months ending June 30, 2010, the Funds net investment income from real estate investments was generally flat. The fair value of the Funds real estate investments was approximately $87.5 million at June 30, 2011 compared to approximately $130.7 million at December 31, 2010, a net decrease of $43.2 million, or 33%. The net decrease was due to the sale of Partnership Preference Units during the period partially offset by increases in the fair value of Lafayette. Liquidity and Capital Resources. Outstanding Borrowings. The Fund has entered into a credit arrangement with Bank of America (the Credit Facility). The Credit Facility may be terminated by the lender on or after September 24, 2012 provided 180 days notice is given. The Fund may terminate the Credit Facility upon 30 days notice. In the event the lender exercises its ability to terminate the Credit Facility, the Fund will seek alternative financing arrangements. In March 2011, the Credit Facility was amended to decrease the commitment by $65.0 million from an aggregate amount available for borrowing of $200.0 million to $135.0 million. In addition, the amendment extended the date after which the lender may terminate the Credit Facility (on 180 days written notice) from September 24, 2011 to September 24, 2012, reduced the rate of interest the Fund pays on outstanding borrowings from an amount equal to the three-month London Interbank Offered Rate (LIBOR) plus 1.75% per annum to three-month LIBOR plus 1.50% per annum and reduced the commitment fee the Fund pays on the unused commitment amount from 0.40% per annum to 0.25% per annum. As of June 30, 2011, the Fund had outstanding borrowings under the Credit Facility of $78.0 million. The unused portion of the Credit Facility totaled $57.0 million as of June 30, 2011. Obligations under the Credit Facility are without recourse to shareholders. The Fund is required under the Credit Facility to maintain at all times a specified asset coverage ratio. To comply with the terms of the Credit Facility, the Fund may be required to dispose of assets on unfavorable terms if market fluctuations or other factors reduce the required asset coverage to less than the prescribed amount. The rights of the lenders under the Credit Facility to receive payments of interest on and repayments of principal of borrowings are senior to the rights of the shareholders. Under the terms of the Credit Facility, the Fund is not permitted to make distributions of cash or securities while there is outstanding any event of default under the Credit Facility. During such periods, the Fund would not be able to honor redemption requests or make cash distributions. The Credit Facility is secured by a pledge of the Funds assets, excluding the Funds real estate investments. Following an event of default under the Credit Facility, the lender could elect to sell pledged assets of the Fund without regard to the tax or other consequences of such action for the shareholders. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Interest Rate Risk. The Funds primary exposure to interest rate risk arises from its real estate investments that are financed by the Fund with floating rate borrowings under the Credit Facility and by fixed-rate mortgage notes secured by the real property of the Real Estate Joint Venture and Co-owned Property. Partnership Preference Units are fixed-rate instruments whose values will generally decrease when interest rates rise and increase when interest rates fall. The interest rates on borrowings under the Credit Facility are reset at regular intervals based on three-month LIBOR. The Fund has entered into an interest rate swap agreement to fix the cost of a portion of its borrowings under the Credit Facility. Pursuant to the agreement, the Fund makes periodic payments to the counterparty at predetermined fixed rates in exchange for floating rate payments that fluctuate with one-month LIBOR. The Funds interest rate swap agreement will generally increase in value when interest rates rise and decrease in value when interest rates fall. In the future, the Fund may use other interest rate hedging arrangements (such as caps, floors and collars) to fix or limit borrowing costs. The use of interest rate hedging arrangements is a specialized activity that can expose the Fund to significant loss. 23 The following table summarizes the contractual maturities and weighted-average interest rates associated with the Funds significant non-trading financial instruments. The Fund has no market risk sensitive instruments held for trading purposes. This information should be read in conjunction with Notes 7 and 8 to the Funds unaudited condensed consolidated financial statements in Item 1. Interest Rate Sensitivity Cost, Principal (Notional) Amount by Contractual Maturity and Callable Date for the Twelve Months Ended June 30,* Fair Value as of June 30, 2012 2013 2014 2015 2016 Thereafter Total 2011 Rate sensitive liabilities: Long-term debt: Variable-rate Credit Facility $78,000,000 $78,000,000 $78,000,000 Average interest rate 1.75% 1.75% Rate sensitive derivative financial instruments: Pay fixed/receive variable $3,870,000 $3,870,000 $(689,727) interest rate swap agreements Average pay rate 6.29% 6.29% Average receive rate 0.49% 0.49% Rate sensitive Investments: Fixed-rate Partnership Preference Units: Liberty Property Limited Partnership, 7.45% Series B Cumulative Redeemable Preferred Units, Callable 8/31/09, Current Yield: 8.50% $6,250,000 $6,250,000 $5,477,500 Vornado Realty L.P., 7% Series D-10 Cumulative Redeemable Preferred Units, Callable 11/17/08, Current Yield: 8.18% $7,628,701 $7,628,701 $10,272,270 * The amounts listed reflect the Funds positions as of June 30, 2011. The Funds current positions may differ. (1) Belcrest Realtys interest in these Partnership Preference Units is held through Bel Holdings LLC. 24 Item 4. Controls and Procedures. Fund Governance. As the Funds manager, the complete and entire management, control and operation of the Fund are vested in Eaton Vance. The Funds Chief Executive Officer and Chief Financial Officer intend to report to the Audit Committee of the Board of Directors of Eaton Vance, Inc. (the sole trustee of Eaton Vance) any significant deficiency in the design or operation of internal control over financial reporting which could adversely affect the Funds ability to record, process, summarize and report financial data, and any fraud, whether or not material, that involves management or other employees who have a significant role in the Funds internal control over financial reporting. Disclosure Controls and Procedures. Eaton Vance, as the Funds manager, evaluated the effectiveness of the Funds disclosure controls and procedures (as defined by Rule 13a-15(e) of the Act) as of the end of the period covered by this report, with the participation of the Funds Chief Executive Officer and Chief Financial Officer. The Funds disclosure controls and procedures are the controls and other procedures that the Fund designed to ensure that information required to be disclosed by the issuer in the reports that it files or submits under the Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commissions rules and forms. Based on that evaluation, the Funds Chief Executive Officer and Chief Financial Officer concluded that, as of June 30, 2011, the Funds disclosure controls and procedures were effective. Internal Control Over Financial Reporting. There were no changes in the Funds internal control over financial reporting that occurred during the quarter ending June 30, 2011 that have materially affected or are reasonably likely to materially affect the Funds internal control over financial reporting. 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings. Although in the ordinary course of business the Fund and its subsidiaries may become involved in legal proceedings, the Fund is not aware of any material pending legal proceedings to which they are subject. Item 1A. Risk Factors. There have been no material changes from risk factors as previously disclosed in the Funds Form 10-K for the year ending December 31, 2010 in response to Item 1A to Part I of Form 10-K. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. As described in the Funds Annual Report on Form 10-K for the year ending December 31, 2010, shares of the Fund generally may be redeemed on any business day. The redemption price will be based on the net asset value next computed after receipt by the Fund of a written redemption request from a shareholder, including a proper form of signature guarantee and such other documentation the Fund and the transfer agent may then require. The Fund may, at its discretion, accept redemption requests submitted by facsimile transmission, although an original letter of instruction and supporting documents must be delivered before proceeds are delivered. Once accepted, a redemption request may not be revoked without the consent of the Fund. Settlement of redemptions will ordinarily occur within five business days of receipt by the Funds transfer agent of the original redemption request in good order, and (if applicable) promptly following registration and processing of stock certificates by the transfer agent of the issuer of the distributed securities. The right to redeem is available to all shareholders and all outstanding Fund shares generally are eligible for redemption. During each month in the quarter ending June 30, 2011, the total number of shares redeemed and the average price paid per share were as follows: Total No. of Shares Average Price Paid Month Ending Redeemed Per Share April 30, 2011 85,555.499 $104.25 May 31, 2011 20,394.103 $105.99 June 30, 2011 13,055.229 $100.84 Total 119,004.831 $102.59 (1) All shares redeemed during the periods were redeemed at the option of shareholders pursuant to the Funds redemption policy. The Fund has not announced any plans or programs to repurchase shares other than at the option of shareholders. Item 3. Defaults Upon Senior Securities. None. Item 4. Removed and Reserved. Item 5. Other Information. None. 26 Item 6. Exhibits. (a) The following is a list of all exhibits filed as part of this Form 10-Q: 31.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 31.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 32.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 (b) Reports on Form 8-K: None. 27 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized officer on August 9, 2011. BELCREST CAPITAL FUND LLC /s/ Andrew C. Frenette Andrew C. Frenette Chief Financial Officer (Duly Authorized Officer and Principal Financial Officer) 28 EXHIBIT INDEX 31.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 31.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 32.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 29
